Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
Specification
Incorporation by reference
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
New claims have been added, however claim number 12 was skipped.
Misnumbered claims 13-20 been renumbered 12-19 respectively.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 18, and 19 recite “the wearable device configured to process and render an electrocardiogram from the acquired one or more cardiac signals”. However, the original disclosure does not include support for this limitation. The specification mentions measuring electrocardiogram information and using electrocardiogram and using electrocardiogram information for heart pacing control, but there are no details of the wearable device processing and rendering an electrocardiogram.
Claims 1, 18, and 19 recite “the mobile device enabled to store data related to medication, exercise, height and weight”. However, the original disclosure does not include support for this limitation. No support is found for the mobile device storing data related to medication, exercise, height and weight.
Claims 1, 18, and 19 recite “the wearable device is further configured to acquire physical activity of the user”. However, the original disclosure does not include support for this limitation. The background of the specification mentions cross references managing physical activity information, but there are no other disclosed details directed to the wearable device acquiring physical activity of the user.
Claims 1, 18, and 19 recite “the wearable device configured for voice recognition in one or more languages”. However, the original disclosure does not include support for this limitation. The background of the specification has support for voice recognition, but not in more than one language.
Claims 1, 18, and 19 recite “the wearable device comprising a touch screen”. However, the original disclosure does not include support for this limitation. No support is found for the wearable device comprising a touch screen.
Claims 1, 18, and 19 recite “the wearable device configured to utilize a global positioning system to capture a location”. However, the original disclosure does not include support for this limitation. The specification mentions that devices may communicate with a global position server, but there are not specific details related to the wearable device configured to utilize a global positioning system to capture a location.
Claims 7, 18, and 19 recite “the wearable device is configured to measure a blood oxygen value of the user and transmit the blood oxygen value of the user to the mobile device”. However, the original disclosure does not include support for this limitation. The disclosure recites the implantable device measuring blood oxygen level, but this is a separate device from the wearable device.
Claim 8 recites “the mobile device is configured to display a trend of the cardiac data and a separate trend of a blood oxygen value of the user”. However, the original disclosure does not include support for this limitation. No support is found for the mobile device displaying a trend of the cardiac data and a separate trend of a blood oxygen value of the user.
Claims 2-17 are rejected because of their dependency on previously rejected claim 1.
Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive.
The examiner respectfully disagrees with the applicant’s arguments regarding the ECG appliance of incorporated by reference 11/001,668 providing support for the wearable device limitations of claims 1, 19, and 20. The ECG appliance of 11/001,668 is identified as being a stationary or portable ECG machine. There is no disclosure in 11/001,668 of the ECG appliance being a wearable device. 11/001,668, page 36 lines 20-21 identifies that the mobile device may be enabled for use as the ECG machine, thus at best the ECG appliance is the mobile device, but not the wearable device.
Note: There is not prior art rejection for the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEE/            Primary Examiner, Art Unit 2699